Case 3:19-cr-30048-SMY Document 517 Filed 08/25/20 Page 1 of 1 Page ID #1629
  Case 3:l-9-cr-30048-SMY Document               5l-4   Filed 08/25120 Page 1 of 1- Page lD #L627




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS


  UNITED STATES OF AMERICA                              )
                                                        )
           Plaintiff,                                   )
                                                        )
  VS                                                    )         No.   /? -cr- 9oo *C-svw
                                                        )
 ßaolle- &stæll                                         )
            I                                            )
           Defendant                                    )


           DF'.F'F' NTI A NT' S NOTTCF', RF' G
                                                 ^
                                                     RNTNG VTNF' O TI|.LF'     C   ONF'ERENCI|,
                               ealbl
           COMES NOW Defendant fut-,¿tl                      , by and through counsel, and hereby notifies

   the Court of the following

   l.      Counsel conferred with Defendant and explained Defendant's right to be physically
   present at, among other proceedings, change of plea hearings (Federal Rule of Criminal
   Procedure I l), sentencings (Federal Rule of Criminal Procedure 32), and probation/supervised
   release revocation hearings (Federal Rule of Criminal Procedure 32.1),

   2,      Defendant respectfully states:

                    Defendant will consent to a video teleconferencing hearing and requests the
                    Court to schedule a hearing as soon as possible.

                        efendant requests a hearing in open court and requests the hearing be
                    scheduled without unnecessary delay.

                                                                         lly submitted,



  Date:   oz l¿s lzozø
                                                             Attorney
